DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 07/17/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 06/15/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/15/2020 are acceptable for examination purposes.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO  2015/177210 to Hughes (Hughes) as evidenced by US 9222380 to Persson.
Regarding claim 1, Hughes discloses a method for controlling cooling of a traction battery in an electric vehicle (p.2, ln. 20-25, p.2, ln.1-5), , the method comprising, in a battery cooling control unit (p.17, ln 25-35): determining a battery temperature profile for a segment of a planned route based on route information describing a route from a starting point to a destination and based on a current battery status; and determining a battery cooling profile for the segment of the planned route based on the battery temperature profile (Fig. 2, p.20, ln 20-32).
Alternatively, even if Hughes does not expressly disclose the batteries as traction battery, one skilled in the art could easily conclude, that such batteries are present in the vehicle of Hughes, since use of such batteries is typical for electric vehicles in generally and Volvo vehicles in particles as evidenced by US 9222380 to Persson (claims 3,6,11).
Regarding claim 2, Hughes discloses wherein the battery cooling profile is determined to minimize the power required for cooling the battery for the planned route (Abstract, p. 8, ln.15-30).
Regarding claim 3, Hughes discloses wherein determining a battery cooling profile further comprises: detecting a cooling region in the battery temperature profile where the battery temperature is decreasing without actively cooling the battery; and determining the battery cooling profile so that the battery temperature is at a predetermined temperature value when reaching the cooling region (Fig. 2, p. 20, ln. 10-20).
Regarding claim 4, Hughes discloses wherein the predetermined temperature value is higher than a target battery temperature and lower than a maximum allowable battery temperature (claim 20). 
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to program the controller in such manner, wherein the predetermined temperature value is higher than a target battery temperature and lower than a maximum allowable battery temperature in order that such temperature interval encompassed the temperature range, in which battery could perform safely and without consuming too much energy for cooling.
Regarding claim 5, Hughes discloses wherein the length of the segment is based on speed limits of roads of the route (p.9, ln. 4-10).
 Regarding claim 7, Hughes discloses determining a battery temperature profile and a battery cooling profile for a plurality of segments (Fig. 2, p.20-22).
Regarding claim 9, Hughes discloses determining a current battery status by determining a temperature, a state-of-charge, and/or a state-of-health of the battery (Fig. 2, p.20-22).
Regarding claim 10, Hughes discloses acquiring traffic information and/or weather information for the planned route (p. 8, p.15-30).
Regarding claim 11, Hughes discloses wherein the battery cooling profile for the planned route is determined at least partially based on a previously measured battery temperature profile for the same route (daily temperature profile, Fig. 2, p.13, p.19).
Regarding claim 12, Hughes discloses wherein a battery cooling profile is determined based on a target temperature and an allowable temperature range (claim 13, claim 23).
Regarding claim 13, Hughes discloses wherein determining a battery temperature profile comprises determining a battery current profile (p.6, ln.20-30, claim 23).
Regarding claim 15, Hughes discloses if a measured battery temperature deviates from an expected battery temperature based on the battery temperature profile by more than a predetermined difference value, determining a new battery temperature profile for the current segment (p.20, ln10-20, claim 24, Fig. 2).
Regarding claim 16, Hughes discloses the method comprising controlling a battery cooling system based on a determined battery cooling profile (Fig. 2, p.21-22, Abstract). 
Regarding claim 17, Hughes discloses a battery thermal management system control unit configured to perform the method comprising steps of claim 1 (claim 29).
Alternatively, Hughes discloses a battery thermal management system control unit, which is programmable device (computer, p.2, ln. 20-25). The phrase, "the controller is configured to" is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claim are product claims drawn control unit, the language "the control unit is configured to perform steps of claim 1 is functional language and imparts intended use to the structural features of the product.
Moreover, since, method disclosed by Hughes is controlled by the programmable device fully capable of being programmed as needed, the control unit of Hughes, in its turn, is fully capable of performing the claimed steps in accordance to instant claim 1.
Regarding claim 18, Hughes discloses battery thermal management system comprising a battery cooling system arranged and configured to cool a traction battery of a vehicle and a battery thermal management system control unit ((computer, p.2, ln. 20-25, Abstract, Fig. 2, p.20 -22). Regarding the limitation the control unit:  “configured to determine a battery temperature profile for a planned route based on route information describing a route from a starting point to a destination and based on a current battery status; and determine a battery cooling profile for the route based on the battery temperature profile”: the phrase, "the controller is configured to" is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn control unit i.e.  product, the language "the control unit is configured to determine a battery temperature profile for a planned route based on route information describing a route from a starting point to a destination and based on a current battery status; and determine a battery cooling profile for the route based on the battery temperature profile” is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. 
Controlling (management) system of Hughes teaches a control unit, which is the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Alternatively, since, battery management system of Hughes  is controlled by the programmable device fully capable of being programmed as needed, the control unit of Hughes, in its turn, is fully capable of performing the claimed steps such as to determine a battery temperature profile for a planned route based on route information describing a route from a starting point to a destination and based on a current battery status; and determine a battery cooling profile for the route based on the battery temperature profile.
Regarding claim 19, Hughes discloses the invention as discussed above as applied to claim 18 and incorporated therein, including the controlling (management system) and control unit. Regarding the limitation the control unit: “configured to control the cooling system to cool the battery according to the determined battery cooling profile during the route”:  the phrase, "the controller is configured to" is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn control unit i.e.  product, the language "the control unit is configured to control the cooling system to cool the battery according to the determined battery cooling profile during the route” is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. 
Controlling (management) system of Hughes teaches a control unit, which is the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Alternatively, since, battery management system of Hughes is controlled by the programmable device fully capable of being programmed as needed, the control unit of Hughes, in its turn, is fully capable of performing the claimed steps such as to control the cooling system to cool the battery according to the determined battery cooling profile during the route.
Regarding claims 19, Hughes discloses a vehicle (Title, Abstract).
Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over WO  2015/177210 to Hughes in view of US 9522669 to Engman (Engman).
Regarding claim 6, Hughes discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Hughes teaches a necessity to recharge battery at charge stations, but does not expressly disclose wherein length of the segment is based on locations of charging stations along the route.
Engman teaches considering one or more predetermined route conditions the optimization may better optimize the use of the different power sources in the vehicle. Specifically, Engman that for considering availability of the charging stations for optimization of predetermined route (Claim 3). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to program the controller in the method of Hughes in such manner wherein the availability of charging stations will be considered as thought by Engman to avoid complete draining of the battery.
Regarding claim 6, Hughes discloses the invention as discussed above as applied to claim 1 and incorporated therein. Hughes does not expressly disclose wherein he route information comprises information of planned stops.
Engman teaches considering one or more predetermined route conditions the optimization may better optimize the use of the different power sources in the vehicle. Specifically, Engman teaches sending vehicle data from the GPS receiver and the ECU to the network cloud and/or server upon starting the vehicle, calculating a most probable final destination and a most probable optimized route of the vehicle in the network cloud and/or server based on the sent vehicle data calculating a most probable driving mode map in the network cloud and/or server based on the most probable final destination, the most probable optimized route and the sent vehicle data (Claim 1). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to program the controller in the method of Hughes in such manner that number of planned stops will be considered for route optimization as taught by Engman to have a safe and comfortable travel. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO  2015/177210 to Hughes.
Regarding claim 14, Hughes discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Hughes teaches This predictive assessment of future battery temperature may be carried out at least on the basis of historical battery temperature data, e.g. derived from 25 a plurality of past or previous journeys undertaken by the vehicle and monitored for battery temperature with reference to parameters including for example any one or more of the following: vehicle location data (such as GPS- or satellite navigation system derived current location and/or reference location data defined by historical location data), driving speed, reference data relating to known geographical features, driving  routes, speed limits, known or detected road conditions which may place particular or special power or energy demands on the battery, battery state of charge (SOC), external ambient air temperature or other climatic conditions, and a predicted journey start time (p.20). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to program the controller in the method of Hughes to detect the changes of geographical location, routes etc. and recalculate cooling profile depending of such changes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727